Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1, drawn to method of spent nuclear fuel processing, classified in G 21 C 19/46.
II. Claim 3, drawn to a method for preparing a medical isotope preparation, classified in G21F 9/125.
III. Claim 4, drawn to a method for separating metal ions for nuclear forensics, classified in G 21 C 19/46.
IV. Claims 5-10, 15-18, 20-25, 30 and 31, drawn to a method for separating metal ions, classified in G21F 9/00.
V. Claim 33, drawn to a composition, classified in G 21 C 19/46.
Inventions Group I and Group II are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). Group I requires a spent nuclear fuel and separating an aqueous phase enriched for Pu4+ from a mixture, which are not required in Group II. Group II requires a metal precursor comprising a medical isotope, and separating the medical isotope from one or more metal ion in the dissolved metallic precursor based on the interaction between an octadentate ligand and the medical isotope, both of which are not required in Group I. In the instant case, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.



Inventions Group I and Group III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). Group I requires an organic phase and separating an aqueous phase enriched for Pu4+ from a mixture, which are not required in Group III. Group III requires a mixture with an acidic ph of 1 or lower and a separation of ions in the mixture based on an interaction or lack of interaction between the octadentate ligand to generate a second mixture, which is not required in Group I. In the instant case, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions Group I and Group Iv are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). Group I requires an organic phase and separating an aqueous phase enriched for Pu4+ from a mixture, which are not required in Group IV. Group IV requires separating a first fraction of the mixture enriched for the metal ion-ligand complex from a second fraction wherein the first fraction has an acidic pH of less than 1, which is not required in Group I. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and V are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). The composition of claim 33 
Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together orcan have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  Group II requires a medical isotope that is a metallic precursor dissolved under an acidic condition, which is not required in Group III. Group III requires a nuclear material sample and a pH of 1 or lower where the separation is based on the interaction or lack of interaction with certain ions and the octadentate ligand, which is not required in Group II. See MPEP § 806.05(j).  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and IV are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together orcan have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  Group II requires a medical isotope that is a metallic precursor dissolved under an acidic condition, which is not required in Group IV. Group IV requires a liquid composition with a plurality of metal ions and separation of a fraction enriched for the metal ion-ligand complex from that depleted at a pH of less than 1, which is not required in Group II. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and V are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). The composition of claim 33 
Inventions III and V are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). The composition of claim 33 requires a siderocalin bound to a structure as claimed, which is not required in Group III. Group III requires a nuclear material sample and a pH of 1 or lower where the separation is based on the interaction or lack of interaction with certain ions and the octadentate ligand, which is not required in Group V. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions IV and V are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). The composition of claim 33 requires a siderocalin bound to a structure as claimed, which is not required in Group IV. Group IV requires a liquid composition with a plurality of metal ions and separation of a fraction enriched for the metal ion-ligand complex from that depleted at a pH of less than 1, which is not required in Group V. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions Group III and Group IV are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).  Group III requires a nuclear material sample and a pH of 1 or lower where the separation is based on the interaction or lack of interaction with certain ions and the octadentate ligand, which is not required in Group IV. Group IV requires a liquid composition with a plurality of metal ions and separation of a fraction enriched for the metal ion-ligand complex from that depleted at a pH of less than 1, which is not required in Group III. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The burden for search of distinct inventions that contain distinct inventive concepts would be great, so restriction is proper.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MELISSA S SWAIN/Primary Examiner, Art Unit 1732